DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first lock rod” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner will interpret it to be “a first lock rod”.  
Claims 2-10 are rejected because they pend from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, 13, 14, and 20 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Harris, US 0798583.
Regarding claim 11, Harris teaches a cabinet safety lock, including a lock body (A; 9), a lock rod (4;7) and a locking assembly (6; 8), the lock rod and the locking assembly being arranged on the lock body (Fig 1); wherein, 
the lock rod includes a first lock rod (7) and a second lock rod (4) which are arranged at an included angle (90 degrees; page 1, lines 63-66; Fig 1); and the second lock rod is rotatably arranged on the lock body around the X-axis direction as an axis (page 1, lines 58-60) and thus the lock rod is rotatably arranged on the lock body (Fig 1), and the locking assembly is fitted to the second lock rod to lock or unlock the rotation of the lock rod(page 1, lines 44-66); 
the second lock rod is provided with a first locking member (5; unnumbered bends on 4 which form 5) including a first locking unit (5); the locking assembly includes a locking member (6) configured to be non-rotatably disposed on the lock body (6 mounted on A; Fig 1), the locking member is internally provided with a locking cavity (cavity inside loop formed by 6 and A; Fig 1) for the first locking member to be fitted therein, and the locking cavity is internally provided with a second locking unit (hasp of unnumbered padlock is located inside the cavity; Fig 1); and at least one of the first locking unit and the locking member is movably arranged in the X-axis direction (5 moves in the X-axis direction; see movement between Figs 1 and 2); and the first locking unit cooperates with the second locking unit so that the rotation of the second lock rod relative to the lock body is locked (page 1, lines 46-66; Fig 1); and 
the first locking unit is displaced relative to the locking member in the X-axis direction to disengage the first locking unit from the second locking unit(when 5 is displaced off of 6 and moved to position in Fig 2, it is unable to engage with hasp of removed padlock as depicted in Fig 1), so that the second lock rod returns to be rotatably arranged relative to the lock body (page 1, lines 85-90).
Regarding claim 12, Harris teaches the cabinet safety lock according to claim 11, wherein the locking member (6) is fixedly arranged in the X-axis direction (Fig 1 depicts 6 mounted to A and unable to move in X-axis direction) and the second lock rod (4) is movably arranged in the X-axis direction (4 moves in the X-axis direction between Figs 1, 2).
Regarding claim 13, Harris teaches the cabinet safety lock according to claim 11, wherein the locking member is movably arranged in the X-axis direction; and the first locking member is fixedly arranged in the X-axis direction (Harris does not teach this), or the displacement of the first locking member (5; unnumbered bends on 4 which form 5) in the X-axis direction is insufficient to disengage the first locking unit from the second locking unit (the movement of 5 side to side is insufficient to disengage 6 from hasp of lock; page 1, lines 78-84).
Regarding claim 14, Harris teaches the cabinet safety lock according to claim 11, wherein the first locking unit (5) and the second locking unit (hasp of unnumbered padlock; Fig 1) are respectively a groove (the loop of 5 forms a long, open bottom indentation in the surface of 5 which meets the Merriam-Webster definition of groove ; Figs 1,2) and a protrusion (the hasp of the padlock protrudes from the body of the padlock) that match each other (5 and hasp of the padlock are a pair suitably associated with each other to secure 4 from movement meeting the Merriam-Webster definition of match).
Regarding claim 20, Harris teaches the cabinet safety lock according to claim 11, wherein the lock body (A; 9) is formed by the cooperation between a base (flat portion of 9; Fig 1) and an upper cover (1; the underside of 1 in Fig 1, covers 4); and the lock body is further provided with a button (2; Fig 1) which is not functionally connected with other components (2 appears to be a button but cannot be pushed so is not functionally connected as a button with other components); and The first lock rod (7) and the second lock rod (4) are arranged at an angle of 90° (page 1, lines 63-66) to form an L-shaped lock rod (Fig 1); and the lock rod is rotated clockwise or counterclockwise by 90°-180° from a locked position (Fig 1) to form an unlocked position (to move from Fig 1 to Fig 2, 4 must rotate at least 90 degrees to clear 6 and 3 to rest in unlocked position; Fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Harris, US 0798583.
Regarding claim 1, Harris does not explicitly disclose a method unlocking and locking a cabinet lock.  Harris does disclose an unlocking and locking method of a cabinet lock, including unlocking and locking operations; wherein, 
a second lock rod (4) of a lock rod (4;7) is arranged in an X-axis direction (Fig 1 depicts X-axis as left to right), so that the lock rod is rotatably arranged around the center line of the second lock rod as an axis (page 1, lines 58-60); and a first lock rod (7) and the second lock rod are arranged at an included angle (90 degrees; page 1, lines 63-66; Fig 1); 
the unlocking operation includes: 
applying a force to the lock rod or a locking assembly (6;8) so that the lock rod has a relative displacement in the X-axis direction with respect to the locking assembly (5 can be slightly moved in the X-axis direction as it is displaced axially around the X-axis to move away from 6; Fig 1), the relative displacement including being relatively close or far away to transition the lock rod from a locked state (Fig 1) to a rotatable state (page 1, lines 46-66); and keeping the lock rod in a rotatable state and rotating the first lock rod from a locked position to an unlocked position to realize the unlocking operation (page 1, lines 85-95); and 
the locking operation includes: 
placing the lock rod in a rotatable state and rotating the first lock rod from the unlocked position to the locked position; wherein the first lock rod may be rotated in a direction reverse to the rotation direction upon unlocking or may continue to be rotated in the unlocking direction to reach the locked position (page 1, lines 96-103); and 
displacing the locking assembly and the lock rod relative to each other in the X-axis direction along a direction opposite to the unlocking direction, and engaging the second lock rod with the locking assembly, so that the rotation of the second lock rod around the X-axis direction is locked by the locking assembly and the first lock rod cannot be rotatably arranged, thus locking the cabinet (page 1, lines 96-103).
Regarding claim 2, Harris discloses the method according to claim 1, wherein the second lock rod (4) is provided with a first locking member (5; unnumbered bends on 4 which form 5) including a locking base (top surface of 5; Fig 1) and a first locking unit (5); the locking assembly (6;8) is provided with a locking member (6), a locking cavity (cavity inside loop formed by 6 and A; Fig 1) for the first locking member to be fitted therein is arranged in the locking member (Fig 1), and the locking cavity is internally provided with a second locking unit (hasp of unnumbered padlock is located inside the cavity; Fig 1); and the locking member is non-rotatably arranged in the lock body around the X-axis direction (6 cannot be rotated around the X-axis; Fig 1), and the second lock rod is rotatably arranged in the lock body around the X-axis direction as an axis (page 1, lines 46-66); during the unlocking operation, the locking member is operated to have a relative displacement with respect to the second lock rod (6 performs a function with 4, moving relatively to 4, to unlock 4 thereby meeting the Merriam-Webster definition for operate), the locking member is disengaged from the first locking member, and the lock rod is transitioned from a state where its rotation is locked to be freely rotatably arranged around the X-axis direction (page 1, lines 86-96); and the lock rod is rotated so that the first lock rod is rotated from the locked position to the unlocked position to complete the unlocking operation (page 1, lines 86-96); and during the locking operation, the lock rod is rotated so that the first lock rod is rotated from the unlocked position to the locked position (Fig 1), the locking member is displaced relative to the second lock rod so that the locking member is engaged with the first locking member (4 is movable and displaces relatively to 6 so, while 6 is fixed, 6 is relatively displaced with regards to 4), and the lock rod is transitioned from a state of being freely rotatable around the X-axis direction to a state where its rotation is locked to complete the locking operation (page 1, lines 96-103).
Allowable Subject Matter
Claims 3-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Regarding claim 3, it is not known in the art for the lock body to be internally provided with a locking member groove in the X-axis direction, and the locking member is at least partially arranged in the locking member groove so that the locking member can only be arranged to translate leftward or rightward in the X-axis direction. 
In regards to claims 4 and 5, the prior art fails to disclose each and every limitation of claim 3 from which the claims pend. 
Regarding claim 6, it is not known in the art for the pre-unlocking member to be arranged to displace reciprocally in a Z-axis or Y-axis direction, and the relative displacement of the locking member and the second lock rod is locked through the displacement of the pre-unlocking member in the Z-axis or Y-axis direction.
In regards to claim 7, the prior art fails to disclose each and every limitation of claim 6 from which the claim pends. 
Regarding claim 8, it is not known in the art for the lock body to be provided with an auxiliary unlocking member which is non-displaceably arranged in the X-axis direction, but displaceably arranged in at least one of the Y-axis and Z-axis directions; and the auxiliary unlocking member is provided with a first hook member and the locking member is provided with a second hook member matching the first hook member; and when the locking member is displaced to the unlocked position, the first hook member is fitted to the second hook member to limit the locking member and keep the locking member at the unlocked position.
In regards to claims 9 and 10, the prior art fails to disclose each and every limitation of claim 8 from which the claims pend. 
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 
Regarding claim 15, it is not known in the art the second lock rod further includes a rotating member which is a circumferential groove arranged along the surface of the second lock rod, and the second locking unit is a protrusion arranged in the locking cavity; after the first locking unit is displaced relative to the locking member in the X-axis direction, the second locking unit is fitted into the rotating member; and the rotating member is arranged along a part of the circumference of the second lock rod, which covers a range of 90°-180° of the circumference of the second lock rod.
Regarding claim 16, it is not known in the art wherein the pre-unlocking member is movably arranged in the Y-axis or Z-axis direction to limit the displacement of the locking member in the X-axis direction; and the pre-unlocking member is arranged on a displacement path of the locking member and provided with a first blocking portion, the locking member is provided with a second blocking portion, and the first blocking portion cooperates with the second blocking portion to limit the locking member.
In regards to claims 17, 18, and 19, the prior art fails to disclose each and every limitation of claim 16 from which the claims pend. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following patents are cited to further show the state of the art for cabinet safety locks.
Talpe, US 8100443 B2, teaches a safety knob requiring multiple buttons for operation.
Ben-Asher, US 4702095 A, teaches an electro-mechanical locking device which moves rotatively and linearly.  
Tordo, FR 2682307 A1, teaches a shutter safety-locking device acting as a shutter stop and as an operating handle which moves rotatively and linearly.  
Nikitas, US 5265921 A, teaches a refrigerator lock apparatus which moves rotatively and linearly.
Fornasari, EP 1310627 A1, teaches a shutter and the like with locking device which moves rotatively and linearly.
Iribarren, FR 2842559 A1, teaches a window shutter stop comprising an L-shaped bar picoting in brackets fixed to shutter and having a roller that engages with wall opening moves rotatively and linearly.  
Tang, WO 0107739 A1, teaches a door or window securement apparatus and method of use thereof moves rotatively and linearly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434. The examiner can normally be reached M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675